Notice of Pre-AIA  or AIA  Status
Terminal Disclaimer
The terminal disclaimer filed on 12/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,514,238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, recites “toggle slot having a first position and a second position”.
	It is unclear how a “slot” can have any “position/s” as a slot cannot have any “position”, whereas the original disclosure is silent regarding any “position to the slot” and according to the plain and ordinary meaning of the term “position” such recitation make no sense.
	With regard to the plain and ordinary meaning of the term “position”, the online Merriam-Webster dictionary defines “position” as ---an act of placing or arranging: such as a: the laying down of a proposition or thesis; b: an arranging in order 2: a point of 
b: a certain arrangement of bodily parts rose to a standing position 4: a market commitment in securities or commodities also: the inventory of a market trader 5a: relative place, situation, or standing is now in a position to make decisions on his own b: social or official rank or status c: an employment for which one has been hired: JOB a position with a brokerage firm d: a situation that confers advantage or preference---
	According to the plain and ordinary meaning of the term “position”, and absent any further definition, explanation and clarification within the original disclosure it is unclear to what are the toggle slot’s first and second positions.    
	It is suggested to define and claim such “positions” as the structure of the toggle slot comprising the L or U shaped slot regarding a deployed toggle position and a toggle lock position as discussed in pars. [0023] and [0024] page 9 of the original disclosure, to overcome the above rejection.  

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter the closes prior art to Mizek and Moller in combination does not disclose or render the claimed arrow that comprises: a plurality of barbs pivotably connected to the arrowhead body; an arrow tip including a penetrating point and a base, wherein the front end of the arrowhead body is located closer to the base than to the penetrating point; 
when the toggle is positioned within the toggle slot first position, the base of the arrow tip is located relative to the arrowhead body such that it restricts a pivoting movement of the plurality of barbs towards the penetrating point to a first degree of movement; 
when the toggle is positioned within the toggle slot second position, the base of the arrow tip is located further from the arrowhead body than when the toggle is positioned within the toggle slot first position such that it restricts the pivoting movement of the plurality of barbs towards the penetrating point to a second degree of movement, wherein the second degree of movement is a greater range of movement than the first degree of movement, as claimed. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                   2/9/2021    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711